ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Note that the IDS comprises more than 10 pages with about 30 references per page, for an estimated total of over 300 US references and numerous foreign references. Regarding the IDS submitted on 09/13/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.   Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By signing each of the pages on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of some of the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/846309.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to control circuit is configured to evaluate the duty cycle of said electric motor by summing the total pulse duration of said voltage pulses, summing the total gap duration between said voltage pulses, and dividing said total pulse duration by the sum of said total pulse duration and said total gap duration to calculate said duty cycle with a speed sensor configured to detect the speed of a firing member/tissue cutting knife, wherein said speed sensor is in communication with said control circuit, said speed sensor comprises a motor speed sensor, and wherein said speed sensor detects the speed of said firing member/tissue cutting knife by sensing the speed of said electric motor and the control circuit that is configured to: move a firing member/tissue cutting knife at a target speed if a duty cycle is between either a lower predetermined threshold and an upper predetermined threshold; a decrease the speed of said firing member/tissue cutting knife when said duty cycle is below said lower predetermined threshold; and/or a increase the speed of said firing member/tissue cutting knife, when said duty cycle is above said upper predetermined threshold for a period of time and for a distance of said firing stroke. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 has the incorrect status identifier “(Original)” and has been amended with a strike through the phrase “tissue cutting knife”; so the status identifier should presumably be - - (Currently amended) - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swensgard et al. (US 20170296213 A1) in view of Shelton, IV et al. (US 20180360449 A1) and further in view of Shelton, IV et al. (US 20170249431 A1).
Regarding claims 1, 4, 10, 13, and 20, Swensgard et al. discloses a surgical instrument (10), comprising: a shaft (260); an end effector (300) extending distally from said shaft; a firing system, comprising: an electric motor (82/2048/3014 [0151, 0191); a first jaw (304); a second jaw (306) movable relative to said first jaw; and a firing member/tissue cutting knife (172/178) movable from a proximal position toward a distal position by said electric motor during a firing stroke to cut patient tissue captured between said first jaw and said second jaw (figs. 1-14); and a control system (1500 [0172-0182], figs. 14-18), comprising: 
a control circuit (200/2510/3000) comprising a pulse width modulation circuit in communication with said electric motor, wherein said pulse width modulation circuit is configured to apply voltage pulses to said electric motor, wherein the duration of said voltage pulses controls the speed of said firing member/tissue cutting knife [0192, 0205, 0216, 0234-0238, 0246-0247, 0250, 0274-0277, 0286, 0392-0396, 0446, 0463, 0475-0477, 0481, 0492, 0497-0502, 0511-0512], and 
wherein said control circuit is configured to evaluate the duty cycle of said electric motor by summing the total pulse duration of said voltage pulses, summing the total gap duration between said voltage pulses, and dividing said total pulse duration by the sum of said total pulse duration and said total gap duration to calculate said duty cycle ([0216, 0250, 0574, 0445-0446, 0481, 0490-0493, 0497, 0510-0512], claim 19); and 
a speed sensor configured to detect the speed of said firing member/tissue cutting knife, wherein said speed sensor is in communication with said control circuit, said speed sensor comprises a motor speed sensor, and wherein said speed sensor detects the speed of said firing member/tissue cutting knife by sensing the speed of said electric motor ([0139-0140, 0247, 0271-0272, 0298, 0474-0477, 0510], claim 3), and Swensgard et al. teaches monitoring current/knife thresholds with motor control with the distance and position of the firing member/tissue cutting knife, gap distance versus time, and monitor voltage pulses to keep the device speed modulated correctly ([0215-0217, 0227, 0277-0278, 0458, 0481, 0494-0497, 0503-0508, 0512], figs. 109-118).
Swensgard et al. states:  “measure the position and velocity of a cutting member in an initial predetermined time or displacement to control speed [0002]…thresholds include upper and lower ultimate threshold limits, ultimate threshold that shuts down motor or activates return is current, pressure, firing load, torque is exceeded, and alternatively, while running within the limits the device automatically compensates for loading of the motor [0215]…surgical instrument 10 can (FIG. 1) be configured to detect an ultimate threshold of current draw, pressure, firing load, torque such that when any of these thresholds are exceeded, the surgical instrument 10 shuts down the motor or causes the motor to return the knife to a pre-fired position. A secondary threshold, which is less than the ultimate threshold, may be employed to alter the motor control program to accommodate changes in conditions by changing the motor control parameters. A marginal threshold can be configured as a step function or a ramp function based on a proportionate response to another counter or input [0217]… the control circuit 2510 may select a firing control program based on any suitable indication of motor drive signal 2524 pulse width or duty cycle including, for example, an average pulse width over the open-loop portion, a sum of on-time for the pulsed motor drive signal 2524 during the open-loop portion, etc.” [0512]
Swensgard et al. fails to explicitly disclose the control circuit that is configured to: translate a firing member/tissue cutting knife at a target speed if a duty cycle is between a lower predetermined threshold and an upper predetermined threshold; decrease the speed of said firing member/tissue cutting knife when said duty cycle is below said lower predetermined threshold; and increase the translation speed of said firing member/tissue cutting knife, when said duty cycle is above said upper predetermined threshold for a period of time and for a distance of said firing stroke. 
Shelton, IV et al.’449 teaches a similar stapler (10) having effector (300, fig. 1) having a motor (82/714/1120 [0063, 0072]), a control circuit  (700/1104/2510, [0072, 0102, 0118, 0151-0155] that is configured to: translate a tissue cutting knife (178/182/2514) from a proximal position toward a distal position at a translation target speed (I beam speed compared to threshold speed [0170-171, 0187]) if a duty cycle is between a lower predetermined threshold and an upper predetermined threshold ([0006, 0103, 0140, 0169-0187, 0215], claim 16, figs. 20-21); decrease the translation speed of said tissue cutting knife when said duty cycle is below said lower predetermined threshold (firing control program higher or lower velocity (calculate voltage and speed/position, [0108-0109, 0129-0135, 0142-0143], figs. 12-16); and/or increase the translation speed of said tissue cutting knife, when said duty cycle is above said upper predetermined threshold for a period of time and for a distance of said firing stroke and teaches duration of duty pulses affects the velocity of the cutting knife with shorter pulse slower speed and longer pulse faster speed and then to optimize the voltage (uses look up table to change speed based on tissue thickness, [0071-0072, 0115, 0125-0129, 0151-0155, 0169-0187], figs. 1-4 and 14-22) and teaches summing pulse widths of a motor drive signal, totaling current draw and conserving power by dynamically adjusting power during the firing stroke [0086, 0129-0152, 0169]. 
Shelton, IV et al. ‘431 teaches a similar stapler (10) having effector (20, fig. 1) having a motor (100), a control circuit  that is configured to: translate a tissue cutting knife (60) from a proximal position toward a distal position at a translation target speed if a duty cycle is between a lower predetermined threshold and an upper predetermined threshold; decrease the translation speed of said tissue cutting knife when said duty cycle is below said lower predetermined threshold; and/or increase the translation speed of said tissue cutting knife, when said duty cycle is above said upper predetermined threshold for a period of time and for a distance of said firing stroke and teaches duration of duty pulses affects the velocity of the cutting knife with shorter pulse slower speed (64b) and longer pulse faster speed (64b) and then to optimize the voltage ([0222-0223, 0277-0278, 0321-0328, 0347, 0380, 0403, 0410], figs. 1-23, 63-64, and 77-83). 
Shelton, IV et al. states:  “a reduced speed… any suitable speed by altering the width of the voltages pulses” [0324]
Given the suggestion and teachings of Swensgard et al. to monitor current/knife thresholds with motor control with the distance and position of the firing member/tissue cutting knife, gap distance versus time, and monitor voltage pulses to keep the device speed modulated correctly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit that is configured to: translate a firing member/tissue cutting knife at a target speed if a duty cycle is between a lower predetermined threshold and an upper predetermined threshold; decrease the speed of said firing member/tissue cutting knife when said duty cycle is below said lower predetermined threshold; and increase the translation speed of said firing member/tissue cutting knife, when said duty cycle is above said upper predetermined threshold for a period of time and for a distance of said firing stroke for feedback and speed control purposes as taught by Shelton, IV et al.’449 and Shelton, IV et al. ‘431
Regarding claims 2-3, and 11-12, Swensgard et al. teaches the end effector further comprises a staple cartridge (304) including staples removably stored therein  and wherein said firing member/tissue cutting knife drives said staples from said staple cartridge during said firing stroke [0142, 0172], wherein said firing member/tissue cutting knife comprises a first cam (174/178) configured to engage said first jaw during said firing stroke and a second cam (184/186) configured to engage said second jaw during said firing stroke, and wherein said firing member/tissue cutting knife holds said second jaw relative to said first jaw during said firing stroke [0172-0173].  .  
Regarding claims 5-6, and 14-15, Swensgard et al. teaches the control circuit is configured to increase the speed of said firing member/tissue cutting knife when the speed of said firing member/tissue cutting knife is below said target speed, wherein said control circuit is configured to decrease the speed of said firing member/tissue cutting knife when the speed of said firing member/tissue cutting knife is above said target speed ([0139-0140, 0215-0217, 0227, 0247, 0271-0278, 0298, 0458, 0474-0477, 0481, 0494-0497, 0503-0512], claim 3, figs. 109-118).
Regarding claims 7-9, and 16-19, Shelton, IV et al.’449 teaches the control circuit is configured to lower said target speed when said duty cycle is above said predetermined threshold and wherein said control circuit is configured to increase said target speed when said duty cycle is below said predetermined threshold, lower said target translational speed when said duty cycle is above a predetermined threshold, and the control system is configured to evaluate said duty cycle at the beginning of said firing stroke, wherein said control system is further configured to evaluate said duty cycle during said firing stroke, wherein said control system is configured to evaluate said duty cycle throughout said firing stroke wherein said control system is configured to evaluate said duty cycle at a sample rate [0140, 0176, 0182], and wherein each said period of time comprises the time to perform at least two consecutive samples ([0140, 0155-0156, 0176, 0182], figs. 20-21) and Shelton, IV et al. ‘431 teaches the control circuit is configured to lower said target speed when said duty cycle is above said predetermined threshold and wherein said control circuit is configured to increase said target speed when said duty cycle is below said predetermined threshold, lower said target translational speed when said duty cycle is above a predetermined threshold, and the control system is configured to evaluate said duty cycle at the beginning of said firing stroke, wherein said control system is further configured to evaluate said duty cycle during said firing stroke, wherein said control system is configured to evaluate said duty cycle throughout said firing stroke wherein said control system is configured to evaluate said duty cycle at a sample rate, and wherein each said period of time comprises the time to perform at least two consecutive samples ([0222-0223, 0277-0278, 0321-0328, 0347, 0380], figs. 1-23 and 63).
Regarding claim 21, Swensgard et al. teaches the end effector (300) further comprises a staple cartridge (304) including staples (191) removably stored therein, and wherein said tissue cutting knife (172/178) drives said staples from said staple cartridge during said firing stroke (drives sled 190, [0155, 0172], fig. 14).

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Attorney argues that Swensgard et al. does not have a control circuit configured to evaluate the duty cycle of the electric motor and decrease/change the speed of the knife based on duty cycle threshold.  Examiner contends that Swensgard et al. does have a circuit 2510 configured to evaluate the duty cycle of the electric motor and decrease/change the speed of the knife based on duty cycle threshold-
Swensgard et al. states:  “measure the position and velocity of a cutting member in an initial predetermined time or displacement to control speed [0002]…thresholds include upper and lower ultimate threshold limits, ultimate threshold that shuts down motor or activates return is current, pressure, firing load, torque is exceeded, and alternatively, while running within the limits the device automatically compensates for loading of the motor [0215] … a sum of pulse widths of a motor drive signal, etc. [0481]…the control circuit 2510 may select a firing control program based on any suitable indication of motor drive signal 2524 pulse width or duty cycle including, for example, an average pulse width over the open-loop portion, a sum of on-time for the pulsed motor drive signal 2524 during the open-loop portion, etc.” [0512]
Swensgard et al. does not explicitly disclose dividing times of pules by time of gap (closure via knife progression).
Shelton, IV et al. ‘449 teaches the duration of duty pulses affects the velocity of the cutting knife with shorter pulse slower speed (64b) and longer pulse faster speed (64b) and then to optimize the voltage ([0222-0223, 0277-0278, 0321-0328, 0347, 0380, 0403, 0410], figs. 1-23, 63-64, and 77-83). 
 Shelton, IV et al. ‘449 states:  “response of the instrument may include, a translation distance of the displacement member during the open-loop portion, a time elapsed during the open-loop portion, energy provided to the motor 2504 during the open-loop portion, a sum of pulse widths of a motor drive signal, etc. After the open-loop portion, the control circuit 2510 may implement the selected firing control program for a second portion of the displacement member stroke [0130]… The control circuit 2510 may find the I-beam velocity by taking the initial distance divided by the time required to traverse the distance [0146]… control circuit 2510 may find the I-beam velocity by taking the distance traversed by the I-beam 2514 during the initial time period divided by the initial time period [0147] and discusses the duration of duty pulses affects the velocity of the cutting knife with shorter pulse slower speed (64b) and longer pulse faster speed (64b) and then to optimize the voltage ([0222-0223, 0277-0278, 0321-0328, 0347, 0380, 0403, 0410], figs. 1-23, 63-64, and 77-83). 
Shelton, IV et al. ‘431 teaches duration of duty pulses affects the velocity of the cutting knife with shorter pulse slower speed (64b) and longer pulse faster speed (64b) and then to optimize the voltage ([0222-0223, 0277-0278, 0321-0328, 0347, 0380, 0403, 0410], figs. 1-23, 63-64, and 77-83). 
Shelton, IV et al. ‘431 states: “binary values of the data can be added together [0277]…a reduced speed… any suitable speed by altering the width of the voltages pulses” [0324]
As, discussed, duration and time are recording at least one time/duration and given the suggestion and teachings of Swensgard et al. to monitor current/knife thresholds with motor control with the distance and position of the tissue cutting knife, gap distance versus time, and monitor voltage pulses to keep the device speed modulated correctly it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit that is configured to: translate a tissue cutting knife from a proximal position toward a distal position at a translation target speed if a duty cycle is between a lower predetermined threshold and an upper predetermined threshold; decrease the translation speed of said tissue cutting knife when said duty cycle is below said lower predetermined threshold; and/or increase the translation speed of said tissue cutting knife, when said duty cycle is above said upper predetermined threshold for a period of time and for a distance of said firing stroke for feedback and speed control purposes as taught by Shelton, IV et al. ‘431 and Shelton, IV et al.’449
Examiner suggests clarifying “summing the total pulse duration” to indicate it is a - - plurality of pulses time/duration being summed - - since “the total pulse duration” could only be one instance.
Also, Claim 10 is still objected to because of the following informalities:  Claim 10 has the incorrect status identifier “(Original)” and has been amended with a strike through the phrase “tissue cutting knife”; so the status identifier should presumably be - - (Currently amended) - -.  Appropriate correction is required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731